DETAILED ACTION
	This Office action is in response to the amendment filed 6 January 2021.  By this amendment, claims 24 and 41 are amended.  Claims 24-43 are pending; claims 33-40 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-40 directed to an invention non-elected without traverse.  Accordingly, claims 33-40 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 33-40.
Reasons for Allowance
Claims 24-32 and 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 24 recites, inter alia, a molding compound enveloping the plurality of passive devices and completely covering the second side of each of the plurality of passive devices, the molding compound defining a platform having a substantially planar surface, and the molding compound having a lateral width the same as the lateral width of the interposer.  These limitations, in combination with 
Independent claim 41 recites, inter alia, a molding compound enveloping the plurality of passive devices and completely covering the second side of each of the plurality of passive devices, the molding compound defining a platform having a substantially planar surface, and the molding compound having a lateral width the same as the lateral width of the interposer.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 42-43 depend from independent claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


CANDICE Y. CHAN
Examiner
Art Unit 2813
20 April 2021



/LAURA M MENZ/              Primary Examiner, Art Unit 2813